COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Cockrell Investment Partners, L.P.,            §             No. 08-21-00200-CV

                         Appellant,              §                Appeal from the

  v.                                             §               83rd District Court

  Middle Pecos Groundwater Conservation          §            of Pecos County, Texas
  District, Ty Edwards, In His Capacity as
  General Manager of the Middle Pecos            §             (TC# P-8277-83-CV)
  Groundwater Conservation District, Fort
  Stockton Holdings, L.P., City of Midland,      §
  City of San Angelo, and City of Abilene,
                                                 §
                         Appellees.
                                                 §

                                          ORDER

       The Court GRANTS Elizabeth Lusk’s request for an extension of time within which to file

the Reporter’s Record until March 17, 2022. NO FURTHER REQUESTS FOR EXTENSION

OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Elizabeth Lusk, Court Reporter for the 83rd District Court for

Pecos County, Texas, prepare the Reporter’s Record and forward the same to this Court on or

before March 17, 2022.

       IT IS SO ORDERED this 17th day of February, 2022.

                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.